465 F.2d 890
UNITED STATES of America, Appellee,v.Roger Edwin BERG, Appellant.
No. 72-1121.
United States Court of Appeals,
Third Circuit.
Argued Sept. 11, 1972.Decided Sept. 27, 1972.

Appeal from United States District Court for the Eastern District of Pennsylvania; E. Mac Troutman, Judge.
Curry First, Perry & First, Hayes, Peck & Gerlach, Milwaukee, Wis.  (John David Egnal, Egnal & Egnal, Philadelphia, Pa., on the brief, for appellant.
James C. Sommar, Asst. U. S. Atty., Philadelphia, Pa.  (Carl J. Melone, U. S. Atty., Philadelphia, Pa., on the brief), for appellee.
Before BIGGS, JAMES ROSEN and HUNTER, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
The decisions of this court in United States of America v. Shomock, 462 F.2d 338 (3 Cir., 1972), and United States of America v. Ziskowski, 465 F.2d 765 (3 Cir. 1972), compel the reversal of Berg's judgment of conviction.


2
Accordingly, the judgment of conviction will be reversed and Berg's Local Board is, of course, free to properly reprocess Berg for induction.